Case 4:17-cv-13294-LVP-EAS ECF No. 126-44 filed 11/05/18   PageID.14420   Page 1 of
                                      16




               EXHIBIT
                 QQ
Case 4:17-cv-13294-LVP-EAS ECF No. 126-44 filed 11/05/18   PageID.14421   Page 2 of
                                      16
Case 4:17-cv-13294-LVP-EAS ECF No. 126-44 filed 11/05/18   PageID.14422   Page 3 of
                                      16
Case 4:17-cv-13294-LVP-EAS ECF No. 126-44 filed 11/05/18   PageID.14423   Page 4 of
                                      16
Case 4:17-cv-13294-LVP-EAS ECF No. 126-44 filed 11/05/18   PageID.14424   Page 5 of
                                      16
Case 4:17-cv-13294-LVP-EAS ECF No. 126-44 filed 11/05/18   PageID.14425   Page 6 of
                                      16
Case 4:17-cv-13294-LVP-EAS ECF No. 126-44 filed 11/05/18   PageID.14426   Page 7 of
                                      16
Case 4:17-cv-13294-LVP-EAS ECF No. 126-44 filed 11/05/18   PageID.14427   Page 8 of
                                      16
Case 4:17-cv-13294-LVP-EAS ECF No. 126-44 filed 11/05/18   PageID.14428   Page 9 of
                                      16
Case 4:17-cv-13294-LVP-EAS ECF No. 126-44 filed 11/05/18   PageID.14429   Page 10
                                     of 16
Case 4:17-cv-13294-LVP-EAS ECF No. 126-44 filed 11/05/18   PageID.14430   Page 11
                                     of 16
Case 4:17-cv-13294-LVP-EAS ECF No. 126-44 filed 11/05/18   PageID.14431   Page 12
                                     of 16
Case 4:17-cv-13294-LVP-EAS ECF No. 126-44 filed 11/05/18   PageID.14432   Page 13
                                     of 16
Case 4:17-cv-13294-LVP-EAS ECF No. 126-44 filed 11/05/18   PageID.14433   Page 14
                                     of 16
Case 4:17-cv-13294-LVP-EAS ECF No. 126-44 filed 11/05/18   PageID.14434   Page 15
                                     of 16
Case 4:17-cv-13294-LVP-EAS ECF No. 126-44 filed 11/05/18   PageID.14435   Page 16
                                     of 16
